Citation Nr: 0618345	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  05-13 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance, or on the basis of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active duty from January 1949 to January 
1950, and from November 1950 to October 1952.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a January 2004 rating decision issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in New 
Orleans, Louisiana that denied the veteran's claim of 
entitlement to special monthly compensation by reason of the 
need for regular aid and attendance of another person, and/or 
by reason of being housebound due to his service-connected 
disabilities.  The appellant is the veteran's spouse and his 
fiduciary for VA purposes.

On June 1, 2006, the Board ruled favorably on the motion to 
advance this case on the docket based on a finding of good 
cause, namely the advanced age of the veteran.  38 C.F.R. 
§ 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded for action as described below.

Review of the claims file reveals that the veteran was 
receiving medical care from VA prior to, and after, August 
2003 (date of claim).  However, none of the associated 
records are included in the claims file.  Such records are 
deemed to be within the control of VA and should have been 
included in the record, as they may be determinative of the 
claim.  Therefore a remand is necessary for the purpose of 
obtaining such records.  See Bell v. Derwinski, 2 Vet. App. 
492 (1992).  

In addition, the veteran has reported treatment from private 
sources.  In December 2003, a private doctor provided a 
written statement describing treatment of the veteran for 
many years and he included two pages that detailed dates of 
treatment between December 2002 and October 2003, but the 
associated clinical records have not been made part of the 
claims file.  Furthermore, this physician noted in a February 
2005 report that the veteran had been admitted to a 
psychiatric unit in a private hospital in January 2005.  
Again, the associated records have not been obtained by the 
RO.  The RO should, with the assistance of the appellant as 
needed, obtain all available private records.

The relevant treatment records, private and VA, should be 
obtained and associated with the claims file.

The veteran is service-connected for burn residuals right 
thigh and leg (40%); burn residuals left thigh and leg (40%); 
burn residuals right buttock (20%); varicose veins and stasis 
dermatitis right lower extremity (20%); hepatitis residuals 
(0%); and scars of the left hand, left buttock and donor 
sites (0%).  He has been rated as unemployable since 1963.  
The veteran has not undergone a compensation and pension 
examination for any one of these disabilities since November 
1963.  The veteran's current non-service-connected 
disabilities are cited by the RO as the reason for his 
current need for aid and attendance, but the RO does not 
identify what these conditions might be and none of these 
conditions has been assigned a rating.  The duty to assist 
also requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In light of the foregoing, this case is REMANDED for the 
following development: 

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C. 
A. §§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005), the implementing regulations 
found at 38 C.F.R. § 3.159 (2005) and any 
other applicable legal precedent is 
completed.  In particular, the AMC/RO 
should notify the appellant of the 
information and evidence yet needed to 
substantiate the veteran's claim and of 
what part of such evidence she should 
obtain and what part the RO will yet 
attempt to obtain on her behalf.  She 
should also be told to provide any 
evidence in her possession that is 
pertinent to the veteran's claim on 
appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the veteran beginning in 2002 should 
be identified and obtained.  This should 
include nurses' notes, progress notes, 
doctors' orders, medical, psychiatric and 
psychologic evaluations, social work 
notes and all other information not 
already of record.  

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided the veteran 
any treatment for his psychiatric, 
vascular, orthopedic, neurological or 
general medical condition since 2002, and 
secure all available relevant reports not 
already of record from those sources.  In 
particular, the RO should obtain the 
records from treatment provided by the 
doctor who wrote a statement for the 
veteran in December 2003, as well as the 
records from the hospital to which the 
veteran was admitted in January 2005.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  The AMC/RO should, if possible, 
schedule the veteran for an examination 
for permanent need for regular aid and 
attendance or housebound status by 
appropriate doctors, such as a 
psychiatrist, an orthopedist, a vascular 
specialist, an internist, and a 
neurologist, to determine the nature and 
extent of his currently present 
disorders.  The examinations scheduled 
must be of sufficient detail that the 
rating criteria for mental disorders, 
vascular disorders, neurological 
disorders and orthopedic/muscle disorders 
may be applied.  The examiners are asked 
to describe all of the veteran's health 
problems, both mental and physical, and 
their impact on his ability to perform 
the functions of daily living.  The 
examiners are also asked to state which 
of the veteran's health problems are 
etiologically related to his service-
connected burns (including muscle and 
knee impairment) or varicose veins/stasis 
dermatitis.  The claims file, and the 
records received pursuant to the above 
paragraphs, should be made available to 
the examiners in conjunction with the 
examinations.  All indicated tests and 
studies should be done, and all 
subjective complaints and objective 
findings should be reported in detail.  

If the veteran cannot appear for these 
examinations, a review of the claims file 
must be performed by each of the 
appropriate doctors in lieu of an 
examination and responses to the above 
questions must be provided to the extent 
possible.

The examinations/record reviews should 
include the specific questions/concerns 
of an aid and attendance/housebound 
examination.  Each physician should 
address the question of whether the 
veteran has been able to feed, dress 
himself, attend to the wants of nature, 
ambulate outside the home without 
assistance, protect himself from dangers 
in his environment, etc., since 2003, and 
each physician must specify what 
disabilities are implicated in the 
veteran's inability to perform such self-
care tasks.

6.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time is to be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


